                7:20-cv-00825-RMG                  Date Filed 06/02/20         Entry Number 24           Page 1 of 2

GAO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


 Supreme Raheem Ackbar, aka Ronald Gary#275886
                           Petitioner
                                                                     )
                          v.                                                 Civil Action No.       7:20-cv-825-RMG
                                                                     )
  Charles W. Jones, James F. Ashmore, Chris Miller,
                                                                     )
  Lorin Williams, Alan Wilson, Trey Gowdy, Chuck
                                                                     )
   Wright, Derrick B. Bulsa, J. Derham Cole, Susan
                                                                     )
   White, Roger L. Couch and Alphonso Simon, Jr.
                          Respondent


                                                   JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)                  recover from the respondent (name)                the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the petitioner (name)                              .
 other: This case is dismissed with prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

’ tried by the Honorable                           presiding, without a jury and the above decision was reached.

 decided by the Honorable Richard M. Gergel, United States District Judge who adopted the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: June 2, 2020                                                          CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
7:20-cv-00825-RMG   Date Filed 06/02/20   Entry Number 24   Page 2 of 2
